J-S15025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                              :        PENNSYLVANIA
                                              :
                 v.                           :
                                              :
                                              :
 LESLIE CRAIG ARNOLD, JR.                     :
                                              :
                        Appellant             :   No. 1070 WDA 2018

       Appeal from the Judgment of Sentence Entered June 20, 2018
   In the Court of Common Pleas of Jefferson County Criminal Division at
                     No(s): CP-33-CR-0000317-2009,
                         CP-33-CR-0000318-2009


BEFORE:     GANTMAN, P.J.E., SHOGAN, J., and COLINS*, J.

JUDGMENT ORDER BY SHOGAN, J.:                               FILED MAY 17, 2019

       Leslie Craig Arnold, Jr. (“Appellant”) appeals from the judgment of

sentence entered following the revocation of his probation.             Additionally,

appellate counsel has filed a petition for leave to withdraw his representation

pursuant    to        Anders   v.   California,   386    U.S.   738    (1967),   and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Upon review, we

quash the appeal and dismiss counsel’s petition.

       Appellant violated Pa.R.A.P. 341 by filing a single notice of appeal on

July 19, 2018, that included two court docket numbers, CP-33-CR-0000317-

2009    and      CP-33-CR-0000318-2009.            See     Pa.R.A.P.    341,     Note

(“Where . . . one or more orders resolve issues arising on more than one

docket or relating to more than one judgment, separate notices of appeal must

be filed.”). We issued a rule to show cause why this appeal should not be
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S15025-19


quashed. Rule to Show Cause, 8/14/18. Appellate counsel filed a response

indicating that counsel’s error was due to his own inadvertence and not caused

by Appellant’s conduct.      Reply to Rule to Show Cause, 8/24/18, at ¶ 4.

Counsel averred that he had previously filed multiple appeals of lower court

dockets through a single notice of appeal and that this Court allowed those

appeals to proceed as filed. Id. at ¶ 6. Counsel requested permission to file

nunc pro tunc notices of appeal. Id. at 5. We discharged the rule to show

cause on August 27, 2018, and took no action on counsel’s request because

it was not made through an application for relief pursuant to Pa.R.A.P. 123.

      Our Supreme Court held on June 1, 2018, that prospectively, “when a

single order resolves issues arising on more than one lower court docket,

separate notices of appeal must be filed. The failure to do so will result in

quashal of the appeal.” Commonwealth v. Walker, 185 A.3d 969, 977 (Pa.

2018). Because Appellant’s non-compliant notice of appeal was filed after the

date of the Walker decision, we are constrained to quash the appeal. Accord

Commonwealth v. Williams, ___ A.3d ___ 2019 PA Super 81 (Pa. Super.

filed March 20, 2019) (quashing appeal where appellant filed a single notice

of appeal containing multiple docket numbers on June 5, 2018, just four days

after the Walker decision). We quash without prejudice to Appellant’s right

to seek collateral relief.

      Appeal quashed. Petition for leave to withdraw dismissed. Jurisdiction

relinquished.


                                     -2-
J-S15025-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/2019




                          -3-